Citation Nr: 1114772	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a chronic headache disorder, to include migraines, as directly related to service and secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2005 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for an eye disorder.  She also contends that new and material evidence has been submitted to reopen her claim of entitlement to service connection for a chronic headache disorder, to include migraines.  Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with her claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A.  Eye Disorder

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the 

meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Service treatment records noted the Veteran's complaints of blurry vision and poor night vision beginning in 1985.  A February 1988 inservice eye consultation report noted a diagnosis of mild hyperopia.  Subsequent inservice eye consultations in January 1992, February 1994, January 1995, and August 1997, noted ongoing eye problems, including astigmatism, pterygium, and myopia.

The Veteran's post service treatment records reflect diagnoses and treatment for cataracts and presbyopia.  At her hearing before the Board, the Veteran testified that during her military service a bug landed in and injured her left eye.  She reported having sought treatment for this injury, and that she was told that she had a tear in her left cornea.  She also testified that she was struck in the face with a softball, and 

that this required treatment for her eye, but that she could not remember which eye.  Finally, she testified that she required glasses for the first time during service as a result of these incidents, and that she was told that she was too young to develop a cataracts.  Thus, given the Veteran's contentions herein, the RO should schedule the Veteran for a VA examination to obtain a medical opinion regarding the etiology of any current eye disorder.  McLendon, 20 Vet. App. at 83.

B.  Migraine Headaches

In May 2004, the RO issued a rating decision which denied service connection for migraine headaches.  Notice of this decision was sent to the Veteran that same month.  The Veteran did not file a timely notice of disagreement with this decision, and it became final.  See 38 C.F.R. § 20.201 (2010).  

In July 2005, the Veteran filed a claim seeking service connection for migraine headaches, secondary to her service-connected hypertension.  The RO considered this to be a new claim, and issued an October 2005 rating decision that denied service connection for migraine headaches, secondary to service-connected hypertension.  The Veteran subsequently perfected an appeal of this decision. 

During this appeal, the Veteran argued alternatively that service connection for a migraine headache disorder was warranted on a direct basis.  Thereafter, in September 2010, the RO issued a supplemental statement of the case addressing, in pertinent part, the issues of (1) entitlement to service connection for migraine headaches, secondary to service-connected hypertension; and (2) whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for migraine headaches as directly related to service.

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied 

claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Thus, when the Veteran claimed service connection for migraine headaches, secondary to service-connected hypertension, the RO should have addressed this claim as whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for migraine headaches.  Id.  Both of these theories, either on a direct or secondary basis, are seeking to establish entitlement to the same benefit, i.e. service connection for migraine headaches.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).

Under these circumstances, the Board concludes that the RO should issue a supplemental statement of the case addressing the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a chronic headache disorder, to include migraines, to include as directly related to her military service and secondary to service-connected hypertension.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include lay and medical evidence that a current eye disorder is related to her military service or that an eye disorder which is a congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  Moreover, the Veteran must be afforded the opportunity to present 

lay and medical evidence that a chronic headache disorder, to include migraines, is related to her military service, or that her service-connected hypertension either caused or has aggravated a chronic headache disorder, to include migraines.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA eye examination to determine the nature and etiology of any eye disorder found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, the examiner must state whether any diagnosed eye disorder is related to the Veteran's active duty service.  If the Veteran is found to have an eye disorder which is a congenital or developmental defect, the report must so state, and also indicate whether or not this congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  The 

examiner must provide a comprehensive report including complete rationale for all conclusions reached.  The report prepared must be typed.

2.  The examination report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, the RO must readjudicate the claims of: (1) entitlement to service connection for an eye disorder; and (2) whether new and material evidence has been submitted to reopen the claim of service connection for a chronic headache disorder, to include migraines, as directly related to service and secondary to service-connected hypertension.  If any benefit remains denied, the RO must provide the Veteran and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


